DETAILED ACTION
Examiner acknowledges applicant's remarks and amendments dated 12/22/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see, filed 12/22/2021, with respect to office action dated 10/5/2021 have been fully considered and are persuasive.  The rejections of 10/5/2021 have been withdrawn. 
Drawings
The drawings were received on 12/22/2021.  These drawings are acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert Esposito (#65,071) on 2/18/2022.
	The application has been amended as follows:
Claim 1. (Currently amended) A method for determining if an amount of deposition of scale, on a heating element arranged for heating a liquid in a heating space of a household appliance, exceeds a reference amount of deposition of scale or not, the method comprises:
measuring, by a temperature sensor, temperature (T) of said heating element,
obtaining, by a control unit, a start temperature (T0) of said heating element, wherein said start temperature (T0) of the heating element corresponds to a liquid start temperature (T0L) of said liquid in said heating space, 
turning on, by the control unit, said heating element at first point in time (t1) to heat the liquid from said liquid start temperature (T0L) and simultaneously starting measuring a time interval (tint) from said first point in time (t1),
monitoring, by the control unit, at a second point in time (t2), a rate of temperature change of behavior (TBE) that changes from an initial rate of temperature change of the measured temperature (T) of said heating element during heating of the liquid in the heating space in order to determine that a boiling temperature of said liquid has been reached, wherein said time interval (tint) is measured to said second point in time (t2),  
comparing, by the control unit, said measured time interval (tint) to a reference heating duration (trd) required for heating said liquid from said liquid start temperature (T0L) to the boiling temperature of said liquid when heated by a reference heating element having the reference amount of deposition of scale, and
determining, by the control unit, that an amount of deposition of scale on said heating element exceeds said reference amount of deposition of scale when the comparison indicates that (tint) is greater than (trd) by a predetermined amount of time.
Claim 7. (Currently Amended) A household appliance comprising: 
a heating element arranged for heating a liquid in a heating space of the household appliance; 
a sensor arranged to measure temperature of said heating element; and
a control unit arranged in connection with said heating element and with said sensor, wherein the sensor and the control unit being configured to:
measure temperature of said heating element,
obtain a start temperature of said heating element, wherein said start temperature corresponds to a liquid start temperature of said liquid in said heating space, 
turn on said heating element at first point in time to heat the liquid from said liquid start temperature and simultaneously start measuring a time interval from said first point in time,
monitor, at a second point in time, a rate of temperature change of behavior that changes from an initial rate of temperature change of the measured temperature of said heating element during heating of the liquid in the heating space in order to determine that a boiling temperature of said liquid has been reached, wherein said time interval is measured to said second point in time,  
compare said measured time interval to a reference heating duration required for heating said liquid from said liquid start temperature to the boiling temperature of said liquid when heated by a reference heating element having the reference amount of deposition of scale, and
determine that an amount of deposition of scale on said heating element exceeds said reference amount of deposition of scale when the comparison indicates that the measured time interval is greater than the reference heating duration by a predetermined amount of time.

Reason for Allowance
Claims 1-11 are allowed. 
The following is an examiner’s statement of reasons for allowance.  Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims, are allowable. 
The primary reason for allowance of independent claims, the prior art of record, individually or in combination does not teach or fairly suggest a method/device for measuring an amount of deposition based on monitoring, at a second point in time, a rate of temperature change of behavior that changes from an initial rate of temperature change of the measured temperature of said heating element during heating of the liquid in the heating space in order to determine that a boiling temperature of said liquid has been reached, wherein said time interval is measured to said second point in time; compare said measured time interval to a reference heating duration required for heating said liquid from said liquid start temperature to the boiling temperature of said liquid when heated by a reference heating element having the reference amount of deposition of scale, and determine that an amount of deposition of scale on said heating element exceeds said reference amount of deposition of scale when the comparison 

The closest reasonable prior art reference is Erik et al. (DE60031520) teaches a method/device for monitoring deposition of scale/calcification based heating at first point of time, monitoring a second point of time. Measuring time interval.  However, Erik does not teach a method/device for measuring an amount of deposition based on monitoring, at a second point in time, a rate of temperature change of behavior that changes from an initial rate of temperature change of the measured temperature of said heating element during heating of the liquid in the heating space in order to determine that a boiling temperature of said liquid has been reached, wherein said time interval is measured to said second point in time; compare said measured time interval to a reference heating duration required for heating said liquid from said liquid start temperature to the boiling temperature of said liquid when heated by a reference heating element having the reference amount of deposition of scale, and determine that an amount of deposition of scale on said heating element exceeds said reference amount of deposition of scale when the comparison indicates that the measured time interval is greater than the reference heating duration by a predetermined amount of time.

The secondary reference, Shimomura (4,762,055), teaches comparing measured time interval with a reference duration required for heating from a liquid start temperature to the boiling temperature.  However, Shimomura does not teach a method/device for measuring an amount of deposition based on monitoring, at a second point in time, a rate of temperature change of behavior that changes from an initial rate of temperature change of the measured temperature of said heating element during heating of the liquid in the heating space in order to determine that a boiling temperature of said liquid has been reached, wherein said time interval is measured to said second point in time; compare said measured time interval to a reference heating duration required for heating said liquid from said liquid start temperature to the boiling temperature of said liquid when heated by a reference heating element having the reference amount of deposition of scale, and determine that an amount of deposition of scale on said heating element exceeds said reference amount of deposition of scale when the comparison indicates 
In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as claimed by the applicant.  Specially, a method/device for measuring an amount of deposition based on monitoring, at a second point in time, a rate of temperature change of behavior that changes from an initial rate of temperature change of the measured temperature of said heating element during heating of the liquid in the heating space in order to determine that a boiling temperature of said liquid has been reached, wherein said time interval is measured to said second point in time; compare said measured time interval to a reference heating duration required for heating said liquid from said liquid start temperature to the boiling temperature of said liquid when heated by a reference heating element having the reference amount of deposition of scale, and determine that an amount of deposition of scale on said heating element exceeds said reference amount of deposition of scale when the comparison indicates that the measured time interval is greater than the reference heating duration by a predetermined amount of time.

Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855